Citation Nr: 1419556	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-41 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for restrictive lung disease with recurrent spontaneous pneumothorax, status-post right pleurodesis and empyema and asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from June 1994 to June 2006.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for the disability on appeal.  The rating decision assigned a 10 percent evaluation, effective July 1, 2006.  


FINDINGS OF FACT

1.  The disorder requires daily inhalational or oral bronchodilator therapy.

2.  There has been no demonstration by competent medical evidence, or by competent and credible lay evidence, that the Veteran's restricted lung disease with recurrent spontaneous pneumothorax, status-post right pleurodesis and empyema and asthma, results in FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.


CONCLUSION OF LAW

The criteria for a 30 percent initial evaluation, but not higher, for restricted lung disease with recurrent spontaneous pneumothorax, status-post right pleurodesis and empyema and asthma, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6602 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).

This appeal arises from the Veteran's disagreement with the initial evaluation following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  An August 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant law concerning the evaluation of the Veteran's disability.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve an increased initial evaluation for her disability.

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, VA examination reports and the Veteran's own statements in support of her claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A pre-discharge VA examination was conducted in March 2006, and another VA examination was conducted in August 2007.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the March 2006 VA examination was not adequate for rating purposes, as it does not provide post-bronchodilator pulmonary function test (PFT) results.  See 61 Fed. Reg. 46,720, 46,723-29 (Sept. 5, 1996), discussed in detail below.  In fact, the August 2007 report describes the March 2006 examination as inadequate since it did not include a post-bronchodilator study.  

The Board finds that the August 2007 examination was more than adequate.  It included a review of the Veteran's claims file, military medical records and VA CPRS records.  The report considers all of the pertinent evidence of record, and provides a rationale for any opinions offered.  It considers all of the pertinent evidence of record, and the statements of the Veteran.  The examiner considers the Veteran's medical history; describes the Veteran's disability in sufficient detail; and fully describes the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board observes that the Veteran failed to report for a VA examination scheduled in December 2009.  A notation in the record provides that the Veteran could not make the appointment and was going to call the RO.  However, the record contains no indication that the Veteran ever did contact the RO.  

When a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  As the Veteran failed to report for a VA examination scheduled in conjunction with an original compensation claim to determine the proper initial rating for her service-connected disabilities on appeal, her claim must be rated based on the evidence of record.  Id.  

In addition, because of the Veteran's failure to report for the examination, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that her disability warrants an increased evaluation.  She asserts that pre-bronchodilator PFT results should be used to evaluate her disability, or that she should be granted an increased initial evaluation due to daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  See October 2009 VA Form 9.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated under Diagnostic Code 6602 for bronchial asthma.  

Effective October 6, 2006, VA added provisions that clarify the use of PFTs in evaluating respiratory conditions.  See 71 Fed. Reg. 52459 (Sept. 6, 2006) (codified at 38 C.F.R. § 4.96(d)).  Specifically, 38 C.F.R. § 4.96(d) was added to the Rating Schedule.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC7-2003.  Here, the 2006 amendment applies to all applications for benefits received by VA on or after October 6, 2006.  The Veteran filed her claim in February 2006, prior to the effective date of the change. 

Regardless, the regulation change did not alter any of the specific criteria listed under 38 C.F.R. § 4.97, Diagnostic Code 6602 for bronchial asthma.  Rather, the new regulation affected how the evaluation criteria were applied, including when a PFT is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC) when the level of evaluation would differ depending on the test used.  Neither the old nor the new regulations identify whether pre- or post-bronchodilator results should be used when determining disability ratings under Diagnostic Code 6602. 

Significantly, both prior to and after the above amendment, post-bronchodilator findings for PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46,720, 46,723-29 (Sept. 5, 1996) (noting that the results of testing following optimum therapy reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function).  Thus, the Board will, in accordance with longstanding VA practice, use post-bronchodilator results.

Under the rating criteria, a 30 percent disability rating for bronchial asthma is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability rating contemplates PFTs that show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

Based on a thorough review of the record, the Board finds that the evidence supports a 30 percent initial evaluation for the Veteran's restricted lung disease with recurrent spontaneous pneumothorax, status-post right pleurodesis and empyema and asthma.  The preponderance of the evidence is against an evaluation in excess of 30 percent for this disability. 

The report of the August 2007 VA examination provides that the Veteran was not on bronchodilator or oxygen therapy and there had been no periods of incapacitation.  A PFT showed FEV1 at 78 percent post-drug predicted, FEV1/FVC at 114 percent post-drug predicted and DLCO at 77 percent.  The examiner states that the PFT showed mild restrictive defect.  The Veteran had marked response positively to bronchodilator and the most likely primary diagnosis was asthma.

In October 2008 correspondence, the Veteran stated that she had never used a bronchodilator before the August 2007 PFT.  Since those PFT results showed improvement with bronchodilation, the Veteran had been prescribed Advair Diskus 100/50 inhaler which she used twice a day as prescribed.  VA outpatient treatment reports dated in November 2008 reflect that the Veteran was using Advair 100/50 and had improved clinically.

The Board finds that the foregoing evidence supports a 30 percent evaluation, effective July 1, 2006.  The Board finds that the Veteran, who is in fact an orthopedic surgeon, see March 2006 VA examination report, is competent to report that she uses daily bronchodilator therapy.  The VA outpatient treatment records also show that she uses daily bronchodilator therapy.  Diagnostic Code 6602.  

The Board also finds that the effective date of the 30 percent evaluation should be July 1, 2006.  A comparison of the March 2006 and August 2007 VA examination reports reveals that the Veteran reported similar symptoms during each examination, indicating that her disability was as severe in March 2006 as it was in August 2007.  This fact suggests that, but for the inadequacy of the March 2006 VA PFT, it would have been apparent at that time that the Veteran's disability required daily inhalational or oral bronchodilator therapy.  

However, the preponderance of the record is against a 60 percent evaluation.  The record is simply negative for any evidence that the Veteran's disability is characterized by FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined her during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated.

In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  Moreover, the Veteran is also a physician.  Nevertheless, she has not asserted that her disability results in any criteria warranted for a 60 percent evaluation.  

The Board finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in reduced pulmonary function and the need for daily bronchodilator therapy, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that her disability renders her unable to secure and follow a substantially gainful occupation.  In fact, the March 2006 VA examination report relates that her condition resulted in only 1-2 times lost from work per year.  

In sum, the evidence supports a 30 percent initial evaluation for restricted lung disease with recurrent spontaneous pneumothorax, status-post right pleurodesis and empyema and asthma.  The preponderance of the evidence is against an initial evaluation in excess of 30 percent for this disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 30 percent initial evaluation, but not higher, is granted for restricted lung disease with recurrent spontaneous pneumothorax, status-post right pleurodesis and empyema and asthma, subject to the rules and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


